Case 8:20-cv-01077-AGR Document 26 Filed 08/31/21 Page 1 of 2 Page ID #:1556




  1   TRACY L. WILKISON
  2   Acting United States Attorney
      DAVID M. HARRIS
  3   Assistant United States Attorney
  4   Chief, Civil Division
      CEDINA M. KIM
  5
      Assistant United States Attorney
  6   Senior Trial Attorney, Civil Division
  7   JENNIFER LEE TARN
      Special Assistant United States Attorney
  8         Social Security Administration
  9         160 Spear St., Suite 800
            San Francisco, CA 94105
 10
            Telephone: (510) 970-4867
 11         Facsimile: (415) 744-0134
 12
            Email: Jennifer.tarn@ssa.gov
      Attorneys for Defendant
 13
 14
                          UNITED STATES DISTRICT COURT
 15                      CENTRAL DISTRICT OF CALIFORNIA
 16                            WESTERN DIVISION
 17
 18   EDWARD EARL TOWNSEND,                      )   Case No. 8:20-cv-01077-AGR
 19                                              )
            Plaintiff,                           )   ORDER AWARDING EQUAL
 20                                              )   ACCESS TO JUSTICE ACT
 21                v.                            )   ATTORNEY FEES AND EXPENSES
                                                 )   PURSUANT TO 28 U.S.C. § 2412(d)
 22
      ANDREW SAUL,                               )   AND COSTS PURSUANT TO 28
 23   Commissioner of Social Security,           )   U.S.C. § 1920
 24
                                                 )
            Defendant.                           )
 25                                              )
 26                                              )
                                                 )
 27
 28




                                             -1-
Case 8:20-cv-01077-AGR Document 26 Filed 08/31/21 Page 2 of 2 Page ID #:1557
